Exhibit 99.2 Management’s Discussion and Analysis (“MD&A”) Olympus Pacific Minerals Inc. As at August 7th 2007 The following Management Discussion and Analysis, which has been prepared as of August 7 2007, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the three-month and six-month periods ended June 30, 2007 should be read in conjunction with the unaudited interim consolidated financial statements and related notes that follow, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This discussion covers the three-month and six-month periods ended June 30, 2007 and the subsequent period to August 1, 2007.This MD&A should be read in conjunction with the annual audited consolidated financial statements and the notes for the three years ended December 31, 2006 and the related MD&A.Any references to the financial statement notes within this MD&A are incorporated by reference. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.com. Olympus is listed on the Toronto Stock Exchange under the symbol OYM. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available of investors. We evaluate materiality with reference to all relevant circumstances.All dollar amounts are stated in Canadian dollars unless otherwise indicated. A.1 Olympus Pacific Minerals Inc. and its Subsidiaries Olympus Background Olympus Pacific Minerals Inc. is an international company involved in mineral exploration, development and mining of properties in Southeast Asia with a main focus in Vietnam.The Company’s most advanced gold properties are Bong Mieu and Phuoc Son, both located in central Vietnam near the port of Da Nang. Olympus, a first mover in Vietnam, is on track to becoming a leading gold producer and explorer in Southeast Asia and has commissioned the first foreign owned gold mine to be operated in Vietnam since the 1940s.The management team is strongly committed to Olympus’ vision of making major discoveries in the region and increasing shareholder value. Summary Description of the Business of Olympus The Company is engaged in the business of mineral exploration, development and mining of mineral properties, primarily in South East Asia with a main focus in Vietnam. The Company's two most advanced properties are the 70 sq km Phuoc Son Gold Property and the 30 sq km Bong Mieu Gold Property, both located in central Vietnam, approximately 74 km apart. The Company is currently evaluating the Capcapo Property in the Philippines where the Company and a Philippine national corporation, to be identified by the Company, can earn a 60% interest in the property. The Company is continuing broad regional geology programs to identify other potential exploration areas, and during 2006 filed applications for exploration licenses in Vietnam. The material business operations of the Company as presently carried out in large part through wholly or jointly owned private subsidiary companies is set out below. OLYMPUS PACIFIC MINERALS INC. A.2. Bong Mieu Gold Mining Company Ltd (“BM”) The Company has a 100% interest in Bong Mieu Holdings Ltd., which holds an 80% ownership interest in Bong Mieu Gold Mining Company Limited (“Bogomin”), a joint venture enterprise incorporate in Vietnam, which has surface rights on the Bong Mieu Gold Property. The other 20% of Bogomin is owned by two Vietnamese governmental organizations, MIDECO (10%) and MINCO (10%). The Bong Mieu Gold Property hosts a gold mine (the "Bong Mieu Central Gold Mine" VN220), for which the Company has proven and probable reserves. Another deposit (the "Bong Mieu Underground Deposit" VN230) is located within one kilometre of the operating Bong Mieu Central Gold Mine plant site. Exploration work to date on the Bong Mieu Gold Property has resulted in one new significant discovery ("Tha Trang") during 2006 in the Bong Mieu East VN240 area as well as a number of new surface showings. Exploration The 80% owned Bong Mieu Gold Mining Company (“Bong Mieu”) is located in central Vietnam. As of June 30, 2007 Olympus has completed 51 shallow holes totaling approximately 557 metres in the BM Central deposit area (VN220). The shallow drilling tested fringe extensions and infill of Areas 3, 6 and 9. Surface exploration continued on the south trend which hosts the BM underground deposit (VN230). A first phase drill program consisting of nine shallow holes commenced in May, 2007 to test the continuity of this near surface mineralization. The zone is located approximately 100 metres above the main Bong Mieu underground deposit (Nui Kem). As of June 30, 2007 twoholes totaling 219.5 metres of this program have been completed. Assay results are pending and will be released upon completion of the program. OLYMPUS PACIFIC MINERALS INC. The review and validation of the updated Bong Mieu East (VN240)resource estimates have been completed by qualified Olympus staff. The new resource estimates are currently being reviewed and validated by an independent firm as required by National Instrument 43-101. There have been delays in the outside validation and technical report which are required prior to public disclosure.These are now expected late inthe third quarter of 2007. Production Bong Mieu includes three known deposits, namely, Bong Mieu Central (VN220), Bong Mieu East (VN240) and Bong Mieu Underground (VN230) and several other mineralized occurrences.One property, Bong Mieu Central (VN220), has proven and probable reserves under NI 43-101 resulting in the related mine construction.Commercial production began at Bong Mieu Central (VN220) on October 1, 2006.For the second quarter 2007, Bong Mieu Central produced 2,158 oz. and sold 2,188 oz. of gold at an average gold price of US$680.00 per oz. Licensing Bong Mieu is covered by a 25 year Investment License covering 3,000 ha granted in March, 1991. Two Mining Licenses (one on VN220, the other on VN230), a tailings area and a construction area (on the camp/office area), covering a total of 365 ha are located within the Investment License area.The Company plans to either apply for a new mining license or modify existing licenses to include Bong Mieu East (VN240).On January 25, 2006, Bong Mieu Gold Mining Company obtained a gold export certificate to allow for exportation of any dore that is produced by the Company that will be refined and sold offshore.The Bong Mieu Investment Licence permitted two parties (namely MIDECO, a Vietnamese governmental organization, and the Company) to establish Bogomin, a joint venture enterprise. Bogomin must pay a 3% net smelter return royalty to the Vietnamese government, and pay specified rent of US$200 per hectare per annum for land. The joint venture profits shall be shared as follows: 10% for MIDECO; 10% for MINCO and 80% for the Company. A Bong Mieu exploration license is in the process of being obtained. If we were unable to obtain this exploration license, this could impede our ability to obtain new or amended mining licenses.Currently, local Vietnamese authorities are permitting the Company to engage in exploration activities under the investment license. The Company currently has mining licenses to cover the area being mined but to further expand the mining area or cover a new mining area the Company would require an exploration license before obtaining a new mining license or amending an existing license. A.3. Phuoc Son Gold Mining Company Ltd. (“PSGC”) The Company is actively exploring the 70 sq km Phuoc Son Gold Property for primary gold deposits in addition to those already known. The Phuoc Son Gold Property is located in the western highlands of Quang Nam Province, in central Vietnam. The Phuoc Son Gold Property hosts more than 30 known gold prospects and two known high-grade gold deposits in the Dak Sa area of the property. PSGC has received all major environmental approvals and on January 23, 2006 was granted a mining licence by the Government of Vietnam to mine and develop its two Dak Sa deposit (the "North Deposit" and "South Deposit", and collectively the "Dak Sa Deposit"). The mining licence was the last major permit required prior to proceeding with development and production of the Dak Sa Deposit. OLYMPUS PACIFIC MINERALS INC. Exploration The 85% owned Phuoc Son Gold Mining Companyis located in central Vietnam and contains two high-grade gold areas contained in an area currently named Dak Sa. As of June 30, 2007, Olympus has completed nine drill holes for approximately 3765 metres largely in the North Deposit Extension area. Four holes totalling 1771 metres were completed during the second quarter. On March 7, 2007 Olympus released updated resource estimates and exploration results at Dak Sa (VN 320). The Measured and Indicated resources, based on drilling up to October 2006 has increased 42% and stands at 493,000 tonnes at an average grade of 13.21 g/t for 209,500 ounces of gold. The M & I total is comprised of Measured resources of 157,000 tonnes, grading 13.21g/t and Indicated resources of 336,000 tonnes, grading 13.21g/t. Additional resources of 94,750 ounces are contained within the Inferred category (273,000 tonnes at 10.78 g/t). The northern extension (VN320)holds substantial potential to add significantly to the existing resources. The drilling data derived to the end of the first quarter (up to and including DSDH 210) suggests that the northern extension may contain a target ranging from 750,000 to 900,000 tonnes grading between 7 g/t to 8 g/t gold. Using these estimates, the extension area could potentially hold 190,000 to 210,000 ounces of contained gold. Ongoing drilling will focus on continuing to enlarge the zone as well as bringing the currently outlined extension to mineral resource status. National Instrument 43-101 requires the following statements: § The tonnage, grade and contained gold estimated for the North Extension are conceptual in nature and do not conform to the definition of a “mineral resource” established by National Instrument 43-101. § The estimates were based on 13 drill holes totaling approximately 3,900 metres. Drill hole spacing was variable, ranging from 50 to 300 metres. The estimate used an inverse distance squared method. § The results derived from these calculations may not accurately reflect the estimated potential of the area because: (i) the potential quantity and grade is conceptual in nature; (ii) there has been insufficient exploration to define a mineral resource; and (iii) it is uncertain if further exploration will result in discovery of a mineral resource. OLYMPUS PACIFIC MINERALS INC. Ongoing exploration drilling of the northern extension (VN320), since October 2006, has extended the known zone of mineralization to a defined strike length of over approximately 900 metres. The zone remains open for further expansion. Assay highlights released from the drilling to date on the north extension (VN320) are outlined in the table below: Northern Extension – exploration step-out drill program HOLE ID From (m) To (m) Core Width (m) Gold Grade (g/t) Uncut DSDH 196 316.20 318.00 1.80 4.28 DSDH 199 232.15 234.00 1.85 8.18 and 244.70 245.00 0.30 7.38 DSDH 203 249.15 251.75 2.60 0.56 DSDH 204 270.65 271.90 1.25 38.81 DSDH 205 245.70 246.60 0.90 3.37 and 267.93 268.60 0.67 3.05 DSDH 206 190.00 190.50 0.50 14.99 and 214.00 215.65 1.65 2.44 including 215.40 215.65 0.25 15.40 DSDH 207 258.65 264.65 6.00 2.11 including 263.00 264.65 1.65 6.61 DSDH 208 268.75 269.20 0.45 11.10 and 282.50 286.35 3.85 3.84 including 284.80 286.35 1.55 8.61 and 291.57 293.00 1.43 6.19 DSDH 209 289.54 297.55 8.01 6.94 including 289.54 291.35 1.81 13.76 DSDH 210 244.90 246.85 1.95 12.24 DSDH 211 363.79 365.00 1.21 5.77 DSDH 212 237.4 238.15 0.75 2.37 289.00 293.25 4.25 0.86 including 292.60 293.25 0.65 3.20 300.00 301.90 1.90 0.45 315.00 317.00 2.00 1.09 DSDH 213 253.55 268.50 14.95 3.84 including 259.25 265.00 5.75 8.56 Notes: (1)- All holes were drilled at an inclination of -90 degrees unless otherwise stated. (2)-Based on current geological interpretation of the drilling results, core widths approximately reflect true widths. Additional drilling is required before definitive true widths can be determined. (3)- All assays were performed by the Mineral Assay and Service Co. Ltd. (MAS Laboratory) located in Bangkok, Thailand using the Fire Assay method on 50 grams of prepared sample. The MAS Laboratory is certified by the Thailand Department of Industrial Works and Ministry of Industry Development The Dak Sa Underground Project (VN320) is currently comprised of the South (Bai Dat) and North (Bai Go) deposits which lie about 1 km apart.The northern area of the future mine will be accessed from the southern area by underground development. By June 30, 2007 the following work had been completed: · Site earthworks for the commencement of development were completed · Highwall stabilization 80% complete · Portal construction for main access commenced · Road work completed · Explosive Magazine commissioned · Temporary site infrastructure 50% complete Licensing On October 20, 2003, the Ministry of Planning and Investment of the Vietnam government granted a 30-year investment licence No. 23551GP (the "Phuoc Son Investment Licence") covering 7,000 hectares for the Phuoc Son Gold Property. On January 23, 2006, a mining licence was granted to PSGC by the Vietnam government over the Dak Sa Deposit, which allows the Company, within a 3.5 year period from date of grant, to construct the mine within 1.5 years and perform mining activities over two years. The Company expects that it will require an extension on the mining licence as these time frames will be inadequate for construction and mining. OLYMPUS PACIFIC MINERALS INC. As of the date hereof, the Phuoc Son exploration licence has expired and the Company is in the process of applying for a new exploration license which would allow exploration activities in the specified areas. This license is separate from the other licenses. Currently, the Company is engaging in exploration activities under the Phuoc Son Investment Licence. Under Vietnamese law, an exploration license is required to get new mining licenses or amend existing licenses. The exploration license is required if the Company wants to amend or add new mining licenses. The Company currently has mining licenses to cover the area being mined but to further expand the mining area or cover a new mining area the Company would require an exploration license before obtaining a new mining license or amending an existing license. Failure to obtain a new exploration license could impede the Company's future activities in connection with Phuoc Son including limiting the Company's ability to mine additional areas. Exploration license terms are typically two years with the right to renew for a second two year period. A third two year period may be granted, on application, to complete outstanding work. Please see "Risk Factors" below for further details. A.4. Kadabra Mining Corp On November 23, 2006, the Company signed a Memorandum of Agreement and Supplement to Memorandum of Agreement (collectively, the "MOA") with Abra Mining and Industrial Corporation ("AMIC") and Jabel Corporation ("Jabel") which will allow the Grantee (defined as the Company and a Philippine national corporation to be identified by the Company) to acquire an option to earn a 60% interest in the Capcapo Property (as defined below) upon completing a specified level of expenditures on the Capcapo Property. The Capcapo Property consists of Mineral Production Sharing Agreement ("MPSA") No. 144-99-CAR ("MPSA 144"), which covers 756 hectares in Capcapo, Licuan-Baay, Abra Province, Philippines, and a two-kilometre radius buffer zone around MPSA 144, with an area of about 3,500 hectares, which falls under a neighbouring Exploration Permit Application ("EXPA"). Jabel holds the Property in its name and is a minority shareholder in AMC. AMIC has an operating agreement with Jabel in respect of the Property. The MOA is a binding agreement that is conditional on the Company's completion of a due diligence program to validate historical drilling information. Under the MOA, the parties will form a joint venture corporation ("Newco") that will develop, manage and conduct mining operations on the Property. Newco and Jabel will become co-holders of the titles to the Property. Although Jabel's name will remain on the Capcapo Property titles, Jabel's only economic interest in the Property will be a royalty. Aside from the royalty, all of the Capcapo Property's proceeds shall flow through Newco. On May 31, 2007, the Company registered a Philippine corporation with the Republic of the Philippines Securities and Exchange Commission under the corporate name of Kadabra Mining Corp ("Kadabra"). Kadabra has an authorized and outstanding stock of PHP30,000,000.00 and is 100% beneficially owned by the Company. Upon full exercise of the option, Newco will be 40% owned by Kadabra, 20% owned by a Philippine national that the Company will identify ("Philco"), and 40% owned by AMIC. Collectively, the 40% ownership of Kadabra and the 20% ownership of Philco in Newco represent the 60% interest in the Property that is subject of the MOA. OLYMPUS PACIFIC MINERALS INC. Capcapo Gold-Copper Property (“Capcapo”) in Philippines (PH210) On February 27, 2007, Olympus announced the commencement of due diligence drilling to evaluate the main Capcapo prospect area where surface channel sampling by Olympus returned assays of 6.78 g/t gold and 8.36 g/t silver over 20 metres or 65 feet. As of June 30, 2007, Olympus has completed five drill holes, with one hole also in progress, for approximately 560.0 metres drilled. Four holes totalling 431.5 metres were completed during the second quarter. Assay highlights released from the drilling to date on the main Capcapo prospect (PH210) are outlined in the table below: Capcapo Main Zone Prospect HOLE ID From (m) To (m) Core Width (m) Gold Grade (g/t) Copper Grade (%) Silver Grade (g/t) DDH 07-09 0 94.0 94.0 1.49 0.31 5.59 including 0 43.0 43.0 2.65 0.23 7.12 DDH 07-10 41.0 82.0 41.0 2.07 0.60 7.75 or 41.0 75.0 34.0 2.43 0.67 8.93 including 45.0 51.0 6.0 3.33 1.45 26.48 and 57.0 67.0 10.0 4.02 1.05 8.46 DDH 07-11 47.0 94.0 47.0 1.53 0.35 2.40 or 47.0 74.0 27.0 2.55 0.55 3.49 including 51.0 67.0 16.0 4.05 0.78 4.81 DDH 07-12 87.0 115.0 28.0 3.06 0.67 2,53 including 94.0 112.0 18.0 4.43 0.91 3.38 Notes: (1) – Hole 07-09 was drilled at an inclination of -45 degrees on an azimuth of 180 degrees. Both of hole 07-10 & 11 were drilled vertically. Hole 07-12 was drilled at an inclination of -75 degrees on an azimuth of 270 degrees. (2) - Based on current geological interpretation of the drilling results, true widths of holes 07-10 to 12 approximate true width while hole 07-09 is estimated at this time to represent approximately 60% of the core width. Additional drilling is required before definitive true widths can be determined. (3) - All sample preparation and assays were performed by McPhar Geoservices (Philippines) Inc. located in Makati City, Philippines, using for gold the Fire Assay method AAS/GTA finish and for copper & silver using ICP3 method on 50 grams of prepared sample. McPhar is an ISO 9001 laboratory. In addition, surface reconnaissance mapping has located mineralized breccia material located in unexplored areas approximately 150 metres south of hole DDH07-09 assaying 3.65 g/t gold and 3.20 g/t gold and 400 metres east which assayed 0.32 g/t gold from grab samples. These preliminary mapping results highlight the interpreted upside potential yet to be explored at Capcapo. Subsequent to the current drilling, the ongoing 2007 program will consist of step-out drilling to expand the mineralized zone as well as ground exploration programs to test and delineated other prospective target areas on the property. The property is strategically located north of the prolific Baguio-Mankayan Gold District which has combined production, current reserves and resources in excess of 60 million ounces of gold. The project area has all the similar epithermal–porphyry gold characteristics as the Baguio Gold District but has remained virtually unexplored. OLYMPUS PACIFIC MINERALS INC. On November 23, 2006, a Memorandum of Agreement and Supplement was entered into by Abra Mining and Industrial Corporation (“AMIC”), the Company and Jabel, subject to completion of due diligence, that allows the Grantee (defined as “Olympus Pacific Minerals Inc. and a Philippine national”) to acquire an option to earn a 60% interest in the 43 square kilometre Capcapo mining project (OYM press release dated November 23, 2006). Also part of the agreement terms is a Right of First Refusal covering approximately 320 square kilometres of other AMIC / Jabel tenements within this highly prospective area. A.5.Other Properties Other properties the company is associated with include Khau Pum (VN101), Krong Pha (VN102), Bong Mieu West (VN103), andPhuouc Thanh (VN104). Only July 17, 2007 Olympus signed a “Framework of Laos and Cambodia Joint Venture Agreement” with Zedex Minerals covering exploration in the countries of Laos and Cambodia. No material activity has taken place on these properties to date. B.Olympus Operational Activities The Bong Mieu (VN220) plant went into commercial production effective October 1, 2006. Since September 30, 2006, our Bong Mieu Central (VN220) mine no longer defers costs net of revenues as the mine is in commercial production. A total of 2,188 ounces of gold were sold for proceeds of $1,640,631 during the second quarter of 2007.On a year-to-date basis, 3,648 ounces of gold were sold for proceeds of $2,759,715. During the six-monthperiod ended June 30, 2007, the Company’s costs and expenses were$7,517,661, representing an increase of $5,720,614 from $1,797,047 for six months ended June 30, 2006. The difference is principally due to: cost of sales of $3,076,542, a non-cash increase of $800,323 in stock-based compensation related to the grant of options, an increase of $392,400 in management fees and salaries mainly related to the staffing increases, an increase of $198,711 of professional fees related to audit, legal and compliance work, an increase of $56,556in office and general administration expenses,an increase of $91,191 in investor relations and promotion, an increase of $110,771 in consulting fees, an increase of $52,146 in travel, an increase in amortization of $944,455 mainly due to the start of commercial production at the Bong Mieu Central (VN220) mine in fourth quarter 2006. During the three-monthperiod ended June 30, 2007, the Company’s costs and expenses were$3,501,946 representing an increase of $2,663,970 from $837,976 for three months ended June 30, 2006. The difference is principally due to: cost of sales of $1,498,650, a non-cash increase of $155,078 in stock-based compensation related to the grant of options, an increase of $134,692 in management fees and salaries mainly related to the staffing increases, an increase of $122,418 of professional fees related to audit, legal and compliance work, an increase of $29,687in office and general administration expenses,an increase of $128,360 in investor relations and promotion, an increase of $132,602 in travel, and an increase in amortization of $492,933 mainly due to the start of commercial production at the Bong Mieu Central (VN220) mine in fourth quarter 2006. Interest expense increased from nil in 2006 to $128,879 in 2007, as a result of the Macquarie financing arrangement.Transactions costs of $265,488 were expensed in Q1 2007 when the potential Zedex merger was withdrawn. OLYMPUS PACIFIC MINERALS INC. C.Olympus Finance and Capital Activities The Company receives cash for use in operations mainly from the issuance of common shares, debt facilities, the exercise of warrants/stock options, investment income generated by its cash position, gold sales and the occasional sale of selected assets.As at June 30, 2007, the cash and cash equivalents’ balance is$10,815,631 compared to $4,101,536 as at December 31, 2006.The increase was mainly due to a private placement that closed on March 19, 2007 where the Company completed a non-brokered private placement of21,428,571 shares at a price of $0.56 per share, for gross proceeds of $12,000,000. All shares issued have a hold period in Canada until July 20, 2007.The net proceeds are intended to be used for ongoing exploration, scoping studies, technical reports and development work on the Company’s mineral projects and for general corporate purposes. During the quarter ended June 30, 2007, Olympus invested $1,816,479 in exploration and development expenses and $1,052,812 in acquisitions of property, plant and equipment. On August 1, 2007, the Company filed an amended and restated final short form prospectus dated August 1, 2007, amended and restated from the July 24, 2007 short form prospectus filed, with the securities regulatory authorities in the provinces of British Columbia, Alberta and Ontario for the offering (the “Offering”) of units of the Company (“Units”) previously announced on June 27, 2007. The Offering is being led, on a best efforts basis, by Loewen, Ondaatje, McCutcheon Limited and M Partners Inc. (collectively, the “Agents”). The terms of the Offering have been revised. The Company is offering 38,461,538 Units at a price of $0.65 for gross proceeds of $25,000,000. Each Unit will be comprised of one common share of the Company (a “Share”) and one-half of one common share purchase warrant (“Warrant”). Each whole Warrant will be exercisable at $0.80 for a period of 24 months after the closing of the Offering (the “Closing”). The Company has also granted the Agents an over-allotment option (the “Over-Allotment Option”) exercisable in whole or in part at the sole discretion of the Agents, for a period of 30 days from closing of the Offering, to purchase up to an additional 5,769,230 Shares (“Additional Shares”) at a price of $0.62 per Additional Share and up to an additional 2,884,615 Warrants (“Additional Warrants”) at a price of $0.06 per Additional Warrant, for further gross proceeds of up to $3,750,000, if exercised in full. The Corporation will pay to the Agents a fee equal to 6% of the gross proceeds realized from the sale of Units pursuant to the offering and 6% of the gross proceeds realized from the sale of Additional Shares and Additional Warrants pursuant to the Offering. The Agents will also be granted non-transferable options (the “Compensation Options”) to acquire Units (each an “Agents’ Unit”) equal to 6% of the number of Units issued pursuant to the Offering. Each Compensation Option will be exercisable to acquire one Agents’ Unit at $0.65 for a period of 24 months following the closing of the Offering. Each Agents’ Unit consists of one common share of the Company and one-half of one common share purchase warrant (“Agents’ Warrants”). Each whole Agents’ Warrant will be exercisable to acquire one common share of the Company (an “Agents’ Warrant Share”) at a price of $0.80 per Agents’ Warrant Share for a period of 24 months after the closing of the Offering. In respect of the Over-Allotment Option, the Agents will also be granted additional non-transferable options to acquire that number of common shares (“Agents’ Shares”), at a price of $0.62 per Agents’ Share, and Warrants, at a price of $0.06 per Warrant, as is equal to 6% of the number of Additional Shares and Additional Warrants issued upon exercise of the Over-Allotment Option. The Offering closed on August 10, 2007. The net proceeds from the Offering will be used for further exploration and feasibility studies at the Company’s Bong Mieu Gold and Phuoc Son Gold properties in Vietnam and the Capcapo property in the Philippines and for working capital and general corporate purposes. On June 27, 2007 the US$2 million Non-Revolving Debt Facility (the "Facility") with Macquarie Bank Limited ("MBL") of Sydney, Australia was repaid in full.
